EXAMINER'S AMENDMENT

Terminal Disclaimer
The terminal disclaimer filed on October 27, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,449,516 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the corresponding obviousness-type double patenting rejection has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Martin Moynihan on February 25, 2021.
The application has been amended as follows: 
In Claim 1, Line 1, “device, comprising” has been substituted with                                        --device comprising--

In Claim 1, Line 6, “a high internal phase emulsion” has been substituted with                --an oil-in-water high internal phase emulsion--
In Claim 1, Line 7, “external phase (oil-in-water emulsion);” has been substituted with --external phase (oil-in-water emulsion);--
In Claim 1, Line 14, “composition-of-matter” has been substituted with                                --super-absorbent material--
Claim 5 has been canceled.
In Claim 6, Line 1, “claim 5” has been substituted with --claim 1--
In Claim 6, Line 2, “the device” has been substituted with --the flood or spill control device--
In Claim 7, Line 1, “claim 5” has been substituted with --claim 1--
In Claim 7, Line 2, “the device” has been substituted with --the flood or spill control device--
Claims 8 and 9 have been canceled.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the instantly claimed flood or spill control device comprising a super-absorbent material prepared from all of the claimed ingredients in the claimed 
US 2002/0091368 to LaVon et al. corresponds to the closest prior art and teaches polymeric foam materials derived from HIPEs in which the monomers polymerized to form the foams may correspond to 2-acrylamide-2-methylpropane sulfonic acid monomers.  Poly-2-acrylamide-2-methylpropane sulfonic acid is set forth as a suitable cross-linked polymer having a plurality of pendant groups, at least a portion of which are ionizable pendant groups that are more strongly hydrated than a carboxylic pendant group, in the instant specification.  However, LaVon et al. is silent regarding the degree of crosslinking, as well as the aqueous medium absorption and compressive failure strain values, of the foams obtained.  LaVon et al. also does not teach the HIPEs are prepared from oil-in-water emulsions, as is required by the instant claims, which would be expected to materially affect the structure and properties of the foam product.  The remaining art of record also provides no teaching or suggestion which would lead a person of ordinary skill in the art to modify the disclosure of LaVon et al. such that it could be presumed that the instantly claimed flood or spill control device comprising a super-absorbent material having the claimed features is necessarily achieved.  The instant claims are thus neither anticipated nor rendered obvious by the prior art.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768